DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reception unit,” “control unit,” and “checking unit,” in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “reception unit,” “control unit,” and “checking unit,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not mention the term “reception unit,” “control unit,” and “checking unit,”.  Although there is support for the steps and processes of reception, controlling, and checking, there is a lack of support for each of their respective units. Therefore, one cannot determine the further features of the units besides what is described in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 9-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0037993) in view of Ooba (US 2015/0371117).

Regarding Claim 1, Lee teaches an apparatus that controls a device via a device driver (Paragraphs 3 and 24), the apparatus comprising:

a control unit configured to switch a power state among a first power state, a second power state, and a third power state (Paragraphs 24 and Paragraph 26, wherein there is a normal mode, suspend mode, and power off mode), the first power state being a state where the device driver is loaded and the device is usable (Paragraphs 39, 40, and 52, wherein a driver is loaded and normal operation can perform), the second power state being a state where the device driver is unloaded and the device is unusable (Paragraphs 24 and 43, wherein the driver is unladed in the suspend mode), the third power state being a state where the device driver is unloaded and the device is unusable (Paragraph 26, wherein the driver is loaded when resume operation occurs and the device is powered off, therefore, the driver is unloaded), power consumption in the third power state being less than power consumption in the second power state (Paragraphs 24 and 26, wherein the suspend mode and the power-off mode are different operating modes. The suspend mode would have some power and therefore be more than the off mode).
Lee does not teach wherein, based on reception of the predetermined signal in a case where the apparatus is in the third power state, the control unit causes the power state to transition from the third power state to the second power state.
Ooba does teach wherein, based on reception of the predetermined signal in a case where the apparatus is in the third power state, the control unit causes the power state to transition from the third power state to the second power state (Paragraph 48, 
Lee and Ooba are combinable because they both deal with controlling in an image reproduction apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Lee with the teachings of Ooba for the purpose of limiting amount of time to print when resuming from any power-saving mode (Ooba: Paragraph 8).

Regarding Claim 7, Ooba further teaches wherein the predetermined signal is a packet signal to be received via a network (Paragraph 36, wherein there is packet data to be received to resume power).
Lee and Ooba are combinable because they both deal with controlling in an image reproduction apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Lee with the teachings of Ooba for the purpose of limiting amount of time to print when resuming from any power-saving mode (Ooba: Paragraph 8).

Regarding Claim 9, Ooba further teaches a printer configured to print an image based on image data on a sheet (Paragraph 38, wherein a job can be printed); and
an image processing circuit configured to process image data and output the image data to the printer, wherein the control unit prohibits power supply to the image processing circuit in the second power state (Paragraph 69 and Fig. 4, wherein the printer unit is off.).
Lee and Ooba are combinable because they both deal with controlling in an image reproduction apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Lee with the teachings of Ooba for the purpose of limiting amount of time to print when resuming from any power-saving mode (Ooba: Paragraph 8).

Regarding Claim 10, Ooba teaches a processor (CPU 12), 
wherein the control unit prohibits power supply to the processor and the image processing circuit in the third power state (Paragraph 48, wherein in the off state, everything is off).
Lee and Ooba are combinable because they both deal with controlling in an image reproduction apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Lee with the teachings of Ooba for the purpose of limiting amount of time to print when resuming from any power-saving mode (Ooba: Paragraph 8).

Regarding Claim 11, Lee further teaches wherein the device is an internal device in the apparatus (Paragraph 24, wherein the drivers are controlling hardware of the device).

Regarding Claims 12 and 13, Lee in view of Ooba does not teach wherein the device is an external device to be connected to the apparatus,

Official notice is taken that it would have been obvious to one of ordinary skill in the art to connect a memory via a USB to a image processing device. A USB memory is something that is well known. In order to interface with a USB memory it is known that a driver has to be used.
Therefore, it would have been Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Ooba with a USB memory to allow for easy transfer of images and software to an image reproduction apparatus.

Claim 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0037993) in view of Ooba (US 2015/0371117) further in view of ordinary skill in the art.

Regarding Claim 2, Lee in view of Ooba does not teach wherein, under a first condition to be met in the second power state, the control unit causes the power state to transition from the second power state to the third power state.
Official notice is taken that it would have been obvious to one of ordinary skill in the art to transition from a sleep/hibernate state to an off state. This is typically done by an on/off switch being pressed. A sleep/hibernate state still provides some power to the device whereas an off state would supply zero power to the device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Ooba with a power switch to turn off the device when the device is in a sleep/hibernation mode to allow for further control for the user of the power-saving that can occur.

Regarding Claim 3, Lee further teaches wherein, based on reception of a signal different from the predetermined signal in one of the second power state and the third power state, the control unit loads the device driver and causes the power state to transition to the first power state (Paragraphs 47-54, wherein the driver is loaded when a resume command is issued).

Regarding Claim 4, Lee further teaches wherein, under a second condition to be met after transition to the first power state, the control unit unloads the device driver and causes the power state to transition to the second power state (Paragraphs 26, 28, and 41, wherein the device can transition back to a power-saving mode when it is in a normal mode).

Regarding Claim 8, Lee in view of Ooba does not teach a facsimile device, wherein the predetermined signal is a facsimile incoming call.
Official notice is taken that it would have been obvious to one of ordinary skill in the art to resume a device from a power saving mode through the reception of a facsimile signal. Most image forming devices are MFPs, in which they have a facsimile function. Facsimiles are typically received and printed upon reception. This requires a device to be awake, similar to receiving a print job. Therefore, if the device is in a power-saving mode, it would resume from that mode to print the facsimile upon the reception of the facsimile, which is known.
Therefore, it would have been Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Ooba with a facsimile function and resumption of power upon receiving a facsimile job to ensure timely outputted documents upon reception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699